Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 8/9/22 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
No argument has been submitted with the RCE.
The previous restriction has been maintained and repeated.  It is duly notified claim 18 belongs to the non-elected group/Species (depending on withdrawn claim 9); it was examined examiner because of its previous dependency to claim 4.  Since claim 18 has been amended as an independent claim, it has been considered as a withdrawn claim. It is duly notified the original election has been considered as election without traverse.

	
Objections
The drawing is objected to because of the following informalities: figures 1-3 and 5 are illegible for publication.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4, 6-7, and 16 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 4 recites “R-S-R’ occurs at one or more locations on the arene group Ar”.  However, the claimed structure shows only one substitution location of Ar:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
	It is duly notified withdrawn claim 5 has 112d issue, because the claimed formula of claim 1 is a copolymer having commoners of UL and Ar, not a homopolymer. The examiner urges cancelling claim 5.
	It is duly notified the structures of claim 18 are illegible for publication. 

Claim Rejections - 35 USC § 103
Claim(s) 4, 6-7, and 16 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Ibrahimova et al. in view of Wei et al., both listed on IDS.
As to claims 4, 6-7, and 16, Ibrahimova (pg815-23) discloses:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The reaction step (c) is carried out at room temperature for 24 hours via thiol-ene click chemistry. The fluorene comonomer meets the claimed monomer, UL, because the fluorene moiety is an unsaturated linker comprising alkene group.
Ibrahimova is silent on the claimed initiator.
Solving the same problem of producing a polymer using click chemistry, Wei (pg. 2028-33) discloses:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

DMAP is dimethylpropylamine catalyst that is inherently capable of performing the intended use of being a light mediated, small-molecule “initiator”.  The reaction step of (iii) is carried out for 1 hour of UV (365 nm) in presence of DMAP via thiol-ene click chemistry.
Therefore, as to claims 4, 6-7, and 16, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Ibrahimova and utilized the UV (365 nm) curing with DMAP in view of Wei, because the resultant process would yield reduced reaction time from 24 hours to 1 hour to 1 hour.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766